Citation Nr: 0215294	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to July 
1972, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the St. 
Petersburg Department of Veterans Affairs (VA) Regional 
Office (RO).

A preliminary review of the record discloses the appellant, 
in correspondence received in August 2002, raised the issue 
of entitlement to service connection for diabetes secondary 
to herbicide exposure.  This issue has not been developed for 
appellate review and is referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during 
the Vietnam Era.

2.  Disabilities involving the cervical, thoracic, and lumbar 
spine are not of service origin or related to any incident of 
service and arthritis of the spine was not manifested within 
a year following service. 


CONCLUSION OF LAW

Disabilities involving the cervical, thoracic, and lumbar 
spine were not incurred in or aggravated service, nor may 
arthritis of the spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective.   In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The amendments were effective November 9, 2000, except for 
the amendment to § 3.156(a) which is effective August 29, 
2001.  Except for the amendment to § 3.156(a), the second 
sentence of §§ 3.159(c), and 3.159(c)(4)(iii), VA indicated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45629.  Accordingly, it is the 
general rule that where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.

VA has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.

In accordance with the revised statute, VA has a duty to 
notify the claimant of the evidence needed to substantiate 
his or her claim.  The VA also has a duty to assist the 
claimant in obtaining relevant evidence if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the claimant, VA 
must notify him or her of the identity of the records that 
were not obtained, explain the efforts to obtain the records, 
and describe any further action to be taken to obtain the 
records.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  

Following a thorough review of the record, the Board finds 
that VA has complied with the requirements of the VCAA.  In 
that regard, the Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for disability 
involving the cervical, thoracic, and lumbar spine.  
Discussions as contained in the rating decision and Statement 
of the Case (SOC), in addition to correspondence to the 
appellant, provided him with sufficient information regarding 
the applicable law and regulations regarding the evidence 
necessary to substantiate his claim.  Furthermore, the 
appellant was specifically advised, by letter dated in May 
2001, of the revised notice and duty to assist requirements 
of the VCAA.  The appellant was further informed the RO would 
obtain any records the appellant identified or he could 
submit the evidence himself.  The RO thereafter readjudicated 
this case in light of the VCAA, and advised the appellant of 
its determination in this matter in a June 2002 Supplemental 
Statement of the Case (SSOC).  Thus, the Board concludes that 
the VA does not have any further outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained by the RO.  The evidence of record includes the 
appellant's service medical and personnel records, private 
medical records, VA outpatient treatment and examination 
reports, and lay statements received from the appellant and 
others in support of his claim.  The appellant also presented 
his contentions in this matter during a video conference 
hearing in August 1998.  Also, a VA examination with an 
opinion is of record.  The record does not indicate that 
there is any additional relevant evidence which is available 
in connection with this appeal.  

In this regard, the Board notes the appellant has indicated 
his belief that his complete medical records, particularly 
those documenting complaints and treatment for back symptoms 
during service, have not been associated with the service 
medical records on file.  The record reflects that the Board, 
in its December 1998 remand, directed the RO to submit a 
records inquiry for any additional administrative or service 
medical records, in addition to private treatment reports 
identified by the appellant.  Additional service medical 
records were received in May 2000.  The record further 
reflects that the appellant did not reply to the January 1999 
letter, requesting him to execute authorization forms for the 
release of private medical records.  The United States Court 
of Appeals for Veterans Claims (Court) has held, the "duty to 
assist" is not a one-way street, and that the appellant can 
not stand idle when the duty is invoked by failing to provide 
important information or otherwise failing to cooperate.  
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board is satisfied that all 
available, relevant evidence has been obtained.  Therefore, 
no further assistance to the appellant regarding the 
development of evidence is required, and would otherwise be 
unproductive. 

Factual Background

A review of the medical evidence shows that service medical 
records are completely negative for any references to 
complaints, treatment, or diagnosis of a disorder of the 
spine.  The record indicates that the appellant was a 
helicopter crew chief and was awarded the Air Medal.

VA outpatient and private medical records, dated from 1976 to 
2002, document treatment the appellant received for his back 
symptomatology, diagnosed as degenerative disc disease.  
These records show that the veteran was hospitalized at a VA 
facility in October 1976 for left leg pain.  The clinical 
history reflected that he experienced the onset of back pain 
two years earlier.  One month earlier after lifting at work 
he experienced more severe back pain.  The diagnosis was 
herniated disc, L4, right.  The veteran underwent a 
diskectomy.  X-rays taken in October 1995 showed degenerative 
disc disease of the cervical and thoracic spine and 
osteophytes.  

A March 1997 VA outpatient problem list indicates that the 
appellant had degenerative disc disease of the lumbar spine, 
which had its approximate onset in 1993.  He had prior 
surgery in 1973-1974.

Received in April 1997 were statements from the veteran's 
mother and a friend, which are to the effect that the veteran 
had back problems since his return from active duty. 

A videoconference hearing was conducted before the 
undersigned member of the Board in August 1998.  At that time 
the veteran testified that he sustained injuries to his spine 
in multiple helicopter crashes to include in Vietnam.  He 
stated that he received treatment while on active duty for 
his back.  Following service 
He received treatment in 1973 and 1974 and underwent back 
surgery in 1976.

The appellant underwent VA examination in March 1999.  He 
reported a history of progressive back symptoms since 
service.  It was the examiner's assessment following physical 
examination that the appellant exhibited no neurological 
deficits, although he exhibited signs and symptoms of old 
chronic L4-5 radiculopathy involving the right lower 
extremity, as well as complaints of low back pain.  It was 
the examiner's opinion that the appellant's complaints of low 
back pain were most likely mechanical in nature and due to 
degenerative arthritis unrelated to the reported helicopter 
crash.  The examiner indicated that magnetic resonance 
imaging (MRI) studies conducted in July 1998 revealed mild 
spondylosis, without any evidence of canal stenosis or 
neuroforaminal stenosis that would be suggestive of any 
residual herniated disc.  The examiner opined that in the 
absence of such findings on diagnostic evaluation, the 
appellant's current symptoms of low back and leg numbness are 
not related to any herniated disc or spinal canal stenosis.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease 
diagnosed after service, when all of the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology is required for service connection.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by service 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such incurrence and shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).

In this matter, the Board concedes that the appellant is a 
combat veteran and that his assertions regarding helicopter 
crashes while serving in the Republic of Vietnam during the 
Vietnam Era as a crew chief on a medical evacuation 
helicopter are consistent with the facts and circumstances of 
such a military occupational specialty.  In this regard, the 
Board notes that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  Thus, lay statements and testimony are not 
probative of the critical question.  The veteran, as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v Derwinski, 
2 Vet.App. 492 (1992).

In this regard the service medical records reflect no 
complaint or finding diagnostic of a back disorder.  The 
first clinical evidence of a back disability was in October 
1976 at which time the appellant was hospitalized for a 
herniated L4 disc.  This is more than four year after his 
release from active duty.  A VA problem list, dated in March 
1997 indicated that there was a history of prior surgery in 
1973-1974.  This history is from the appellant and apparently 
is in reference to the 1976 surgery.

The medical reports dated 1976 to 2002 do not link a 
disability of the spine to service, nor is there any other 
objective clinical evidence linking a current disability of 
the spine to service. 

The March 1999 opinion of the VA examiner found no etiologic 
relationship between service and any current disorder of the 
spine.  The conclusions reached in the March 1999 examination 
report were made following a review of the factual predicate 
reported by the appellant regarding injuries sustained in 
conjunction with multiple helicopter crashes.  On this basis, 
the examiner concluded that the objective medical evidence 
did not support a finding that any current symptomatology is 
related to an incident of service.  The examiner found that 
the totality of the medical evidence did not show residual 
pathology of the spine due to in service injury to which the 
current symptomatology might be attributed.  Rather, the 
appellant's presenting complaints were determined to be 
mechanical in nature, and likely related to a degenerative 
process unrelated to service.  There is no medical evidence 
of record, which contradicts this opinion.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim.


ORDER

Service connection for disabilities involving the cervical, 
thoracic, and lumbar spine is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

